Same Case — Un Re-hearing.
Buchanan, J.
In refusing the re-hearing in this case, it has been deemed by the court proper to give an explanation of a matter of fact.
It is incorrectly stated in the petition for re-hearing, that there is no proof in the record that Falcony and George Chism were ever Branch Pilots. See particularly testimony of Francis Williams, Hinton and Arroyo.
Besides, the brief of plaintiffs’ counsel, filed in argument, admitted (p. 2) that all the defendants had been commissioned Branch Pilots previous to the Act of of 1857.
Re-hearing refused.